DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 06/18/2021, has been received, entered and made of record. Currently, claims 1-8 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Unexamined Patent Application Publication Nos. 2000-95359 and 2006-56684 on page(s) 1-2 of the specification.
Reference(s) Japanese Unexamined Patent Application Publication Nos. 2000-95359 and 2006-56684 are general background reference(s) covering automatic document feeder.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. US 2005/0023743 A1 (hereinafter referred to as Fujii) in view of Kim US 2005/0263955 A1.

Referring to claim 1, Fujii discloses a document feeder (fig.1, ADF (Automatic Document Feeder) 3) equipped with a document feed unit (fig.4, rollers R1-R2) that feeds a document into a document transport path (fig.1, carrier path 23), comprising: 
       an apparatus body to which the document feed unit is attached (fig.1 and [0048]) (Note: the rollers R1-R2 are obviously attached to main body via a rotation shaft of the separation roller R2); 
       a sheet feed tray (fig.1, document tray 22) that moves up and down toward the document feed unit and on which the document is placed ([0046]-[0047] and [0058]) (Note: when a document is set on the tray 22, it starts to rise at a predetermined timing, the document on the uppermost layer of the mounted document bundle pushes up the drawing roller R1 and the reference further discloses an elevator for moving up/down the document tray 22); 
       an open/close cover (fig.1, outer cover 26) attached openably and closably to the apparatus body and, when opened, opening the document transport path and the document feed unit ([0052]) (Note: outer cover 26 is provided as a cover member so as to cover the separation rollers R2 and R2a, the carrier rollers R3 and R4, and the curved carrier path 23. The outer cover 26 is freely opened/closed).  
       Fujii fails to disclose a unit pressing member attached to the open/close cover, wherein the unit pressing member presses the document feed unit toward the sheet feed tray when the open/close cover is closed.
      However, in the same field of endeavor of document feeder art, Kim discloses (fig.5, spring 127) attached to the open/close cover (fig.5, cover 158), wherein the unit pressing member presses the document feed unit toward the sheet feed tray when the open/close cover is closed (figs.6-7 and [0055]-[0056) (Note: in a close state, the spring 127 is stretched in order to press the document feed unit (fig.6, 115 and 116) toward the sheet feed tray (fig.6, document feed tray 111)).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the document feeder of Fujii with a unit pressing member attached to the open/close cover, wherein the unit pressing member presses the document feed unit toward the sheet feed tray when the open/close cover is closed as taught by Kim. The suggestion/motivation for doing so would have been to prevent a failure of the document feed unit that would lead to a jam of documents.

Referring to claim 3, Fujii in view of Kim discloses the document feeder according to claim 1. Fujii further discloses wherein the sheet feed tray lifts a leading edge side of the loaded document and brings the document into contact with the document feed unit ([0046]) (Note: when a document is set on the tray 22, it starts to rise at a predetermined timing, the document on the uppermost layer of the mounted document bundle pushes up the drawing roller R1).
Referring to claim 4, Fujii in view of Kim discloses the document feeder according to claim 1. Kim discloses the document feeder further comprising:
      a sheet feed shaft (fig.3, roller shaft 113) pivotally supported by the apparatus body (fig.3); 
      a sheet feed roller (fig.3, roller 115) attached to the sheet feed shaft (fig.3, the roller 115 is attached to the roller shaft 113); 
      an intake roller (fig.3, pickup roller 117) rotated by a force transmitted via the sheet feed shaft ([0038]-[0039]); and 
      a driving section that causes the sheet feed shaft to rotate, wherein the document feed unit pivotally supports the intake roller, swings about the sheet feed shaft as a fulcrum, and moves the intake roller toward and away from the sheet feed tray ([0039]-[0040]) (Note: When the ADF roller shaft 113 starts to rotate in the direction indicated by the arrow, the bracket 120 rotates accordingly until the pickup roller 117 descends and contacts the documents D that are stacked).
The same motivation provided for claim 1 is applicable herein.

Referring to claim 8, Fujii in view of Kim discloses the document feeder according to claim 1. Fujii further discloses an image forming apparatus including the document feeder according to claim 1 (figs.1, 3 and [0077]).

Allowable Subject Matter
Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claim 2, Fujii in view of Kim fails to disclose “a detection sensor attached to the open/close cover; and a detection piece formed on the unit pressing member and detected by the detection sensor, wherein the document feeder determines a position of the document feed unit in accordance with a detection result of the detection sensor.”

Referring to claim 5, Fujii in view of Kim fails to disclose “wherein the unit pressing member includes an extending member pivotally supported by the open/close cover at one end and having a pressing member that presses the document feed unit at the other end, the document feed unit includes a unit contact member that comes into contact with the pressing member at an end portion separated from the sheet feed shaft, and the extending member extends in an extending direction between the sheet feed shaft and the unit contact member which face each other.”
Claims 6-7 are objected based on their dependency on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675